DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 was filed after the mailing date of the Application on 11/05/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-40, and 60-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al.  (US 2008/0128560) and in view of Blackwelder et al. (US 4,932,612).
With regards to claim 11:	Hyde et al. discloses (refer to Fig. 1 and 2 below) a system, comprising:
 	a surface (515) having a fluid flowing over the surface, the fluid including at least one flow regime having a streamwise length scale and a convective time scale, and
 	a controller (540, 530, 550, 560, 570, 580 or 1590) that causes at least one of (1) motion of at least a portion of the surface to modify fluid flow in the at least one flow regime of the fluid based on the streamwise length scale and the convective time scale or (2) motion of the at least one flow regime based on the streamwise length scale and the convective time scale (see [0058] and [0069]).
 	Hyde et al. does not disclose the streamwise length scale greater than about 100 times ŋ and less than about 100,000 times ŋ, wherein ŋ is a viscous length scale of the at least one flow regime, the convective time scale having a duration of greater than about 10ŋ’ and less than about 10,000ŋ’, wherein ŋ’ is a viscous time scale of the at least one flow regime.

    PNG
    media_image1.png
    963
    755
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    471
    796
    media_image2.png
    Greyscale

Fig. 2
 	Blackwelder et al. discloses (Column 3, lines 48-68) that structures of an order of magnitude of 10 to 1000 viscous length units in the streamwise direction can particularly increase skin friction drag.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to regard comparing measured length and time scales to these ranges of viscous length scale and viscous time scale to cause the portion of surface to modify the flow regime of Hyde et al. as a common choice among drag-related influencing parameters as taught by Blackwelder. Furthermore, the claimed ranges of viscous length scale and viscous time scale are so wide that any turbulent structure targeted by the skilled person in the art to reduce drag would automatically fall within these range.
	Hyde et al., as modified, discloses the system of claim 11.
With regards to claim 12:
	Hyde et al., as modified, discloses (refer to Fig. 1 and 2 above) the system of claim 11, wherein the controller (540) is configured to output a control signal (550) to cause at least the portion of the surface to perform the motion corresponding to the streamwise length scale and the convective time scale of the at least one flow regime.
With regards to claim 13:
	Hyde et al., as modified, discloses the system of claim 12, wherein the controller (540,1590) is configured to output the control signal (550) to at least one deformer coupled with the surface to cause the at least one deformer (1570) to move the surface according to the motion.


With regards to claim 14:
	Hyde et al., as modified, discloses (see [0058], [0069]) the system of claim 13, further comprising:
 	at least one sensor (525, or 1540, 1550, 1560) or configured to detect one or more parameters of the fluid;
 	wherein the controller (540, or 1590)is configured to generate the control signal using the one or more parameters.
With regards to claim 15:
	Hyde et al., as modified, discloses the system of claim 11, further comprising:
 	one or more structures (D1, D2) (refer to FIG. 14) coupled with the surface, the one or more structures having a structure length scale corresponding to the streamwise length scale.
With regards to claim 16:
	Hyde et al., as modified, discloses the system of claim 11, wherein the surface forms a portion of a moving body (see FIG. 14 wherein the portion of moving body is the area where the actuators located).
With regards to claim 17:
	Hyde et al., as modified, discloses the system of claim 11, wherein the surface forms a portion of a non-moving body (see FIG. 14 wherein the portion of non-moving body is the area where the actuators not located) along which the fluid flows.
With regards to claim 18:
	Hyde et al., as modified, discloses (see FIG. 7A-B, 8A-B) the system of claim 11, wherein the controller is configured to cause the motion of the surface in at least one of a streamwise direction or a spanwise direction relative to a direction of flow of the fluid.
With regards to claim 19:
	Hyde et al., as modified, discloses (see [0058], [0069]) the system of claim I1, wherein the controller is configured to cause the motion of the surface based on a turbulent eddy size of the fluid.
With regards to claim 20:
	Hyde et al., as modified, discloses (see [0058], [0069]) the system of claim 11 , wherein the controller is configured to cause the motion to achieve a target value of surface drag of the fluid on the surface.
With regards to claim 1:	In making and/or using the modified system of Hyde et al., one would necessary perform a method for controlling drag caused by fluid flowing over material bodies, comprising:
 	identifying (by sensors 525, or 1540, 1550, 1560) a streamwise length scale of at least one flow regime of a fluid flowing over a surface (515), the streamwise length scale greater than about 10 times ŋ and less than about 100,000 times ŋ, wherein ŋ is a viscous length scale of the at least one flow regime;
 	identifying a convective time scale of the at least one flow regime, the convective time scale having a duration of greater than about 10ŋ’ and less than about 10,000ŋ’, wherein ŋ’ is a viscous time scale of the at least one flow regime; and
 	causing at least one of (1) motion of at least a portion of the surface to modify fluid flow in the at least one flow regime of the fluid based on the streamwise length scale and the convective time scale or (2) motion of the at least one flow regime based on the streamwise length scale and the convective time scale.

With regards to claim 2:	Hyde et al., as modified, discloses the method of claim 1, further comprising:
 	outputting a control signal (550) to cause at least the portion of the surface (515) to perform the motion corresponding to the streamwise length scale and the convective time scale of the at least one flow regime.
With regards to claim 3:	Hyde et al., as modified, discloses the method of claim 2, wherein outputting the control signal includes outputting the control signal (550) to at least one deformer coupled with the surface to cause the at least one deformer (520) to move the surface according to the motion.
With regards to claim 4:	Hyde et al., as modified, discloses the method of claim 3, further comprising:  -2- 4819-4868-0630.1Atty. Dkt. No. 103069-0187 (1018-006-001-000000) 
detecting, by at least one sensor (525), one or more parameters of the fluid; and  generating the control signal (550) using the one or more parameters.
With regards to claim 5:	Hyde et al., as modified, discloses (refer to FIG. 14 of Hyde et al.) the method of claim 1, further comprising providing one or more structures (D1, D2) of the surface, the one or more structures having a structure length scale corresponding to the streamwise length scale.
With regards to claim 6:	Hyde et al., as modified, discloses the method of claim 1, wherein the surface forms a portion of a moving body (see Hyde et al.,  FIG. 14 wherein the portion of moving body is the area where the actuators located).


With regards to claim 7:	Hyde et al., as modified, discloses the method of claim 1, wherein the surface forms a portion of a non-moving body (see Hyde et al., FIG.14 wherein the portion of non-moving body is the area where the actuators not located) along which the fluid flows.
With regards to claim 8:	Hyde et al., as modified, discloses (see Hyde et al.,  FIG. 7A-B, 8A-B) the method of claim 1, further comprising causing the motion of the surface in at least one of a streamwise direction or a spanwise direction relative to a direction of flow of the fluid.
With regards to claim 9:	Hyde et al., as modified, discloses (see Hyde et al., [0058], [0069]) the method of claim 1, further comprising causing the motion of the surface based on a turbulent eddy size of the fluid.
With regards to claim 10:	Hyde et al., as modified, discloses (see Hyde et al., [0058], [0069]) the method of claim 1, further comprising causing the motion to achieve a target value of surface drag of the fluid on the surface.
With regards to claim 21:
 	In making and/or using the modified system of Hyde et al., one would necessary perform a method for controlling drag caused by fluid flowing over material bodies, comprising:
 	identifying (by using sensors 525, or 1540, 1550, 1560) a streamwise length scale of at least one flow regime of a fluid flowing over a surface, the streamwise length scale greater than about 10 times ŋ and less than about 100,000 times ŋ, wherein ŋ is a viscous length scale of the at least one flow regime; and
 	causing at least one of (1) motion of at least a portion of the surface to modify fluid flow in the at least one flow regime of the fluid based on the streamwise length scale or (2) motion of the at least one flow regime based on the streamwise length scale.
With regards to claim 22:
 	Hyde et al., as modified, discloses the method of claim 21, further comprising:
 	outputting a control signal (550) to cause at least the portion of the surface to perform the motion corresponding to the streamwise length scale of the at least one flow regime.
With regards to claim 23:
 	Hyde et al., as modified, discloses the method of claim 22, wherein outputting the control signal includes outputting the control signal (550) to at least one deformer (520) coupled with the surface to cause the at least one deformer to move the surface according to the motion.
With regards to claim 24:
 	Hyde et al., as modified, discloses (see Hyde et al., [0058], [0069]) the method of claim 23, further comprising:
 	detecting, by at least one sensor (525), one or more parameters of the fluid; and
 	generating the control signal (550) using the one or more parameters.
With regards to claim 25:
 	Hyde et al., as modified, discloses (refer to FIG. 14 of Hyde et al.)the method of claim 21, further comprising providing one or more structures (D1, D2) of the surface, the one or more structures having a structure length scale corresponding to the streamwise length scale.



With regards to claim 26:
 	Hyde et al., as modified, discloses the method of claim 21, wherein the surface forms a portion of a moving body (see Hyde et al., FIG. 14 wherein the portion of moving body is the area where the actuators located).
With regards to claim 27:
 	Hyde et al., as modified, discloses the method of claim 21, wherein the surface forms a portion of a non-moving body (see Hyde et al., FIG. 14 wherein the portion of non-moving body is the area where the actuators not located) along which the fluid flows.
With regards to claim 28:
 	Hyde et al., as modified, discloses (see FIG. 7A-B, 8A-B of Hyde et al.) the method of claim 21, further comprising causing the motion of the surface in at least one of a streamwise direction or a spanwise direction relative to a direction of flow of the fluid.
With regards to claim 29:
 	Hyde et al., as modified, discloses (see Hyde et al., [0058], [0069]) the method of claim 21, further comprising causing the motion of the surface based on a turbulent eddy size of the fluid.
With regards to claim 30:
 	Hyde et al., as modified, discloses (see Hyde et al., [0058], [0069]) the method of claim 21, further comprising causing the motion to achieve a target value of surface drag of the fluid on the surface.
With regards to claim 31:
 	Hyde et al., as modified, discloses (refer to Fig. 1 and 2 above) a system, comprising:
 	a surface (515) having a fluid flowing over the surface, the fluid including at least one flow regime having a streamwise length scale greater than about 100 times ŋ and less than about 100,000 times ŋ, wherein ŋ is a viscous length scale of the at least one flow regime; and
 	a controller (540, 530, 550, 560, 570, 580 or 1590) that causes at least one of (1) motion of at least a portion of the surface to modify fluid flow in the at least one flow regime of the fluid based on the streamwise length scale or (2) motion of the at least one flow regime based on the streamwise length scale.
With regards to claim 32:
 	Hyde et al., as modified, discloses the system of claim 31, wherein the controller (540) is configured to output a control signal (550) to cause at least the portion of the surface to perform the motion corresponding to the streamwise length scale of the at least one flow regime.
With regards to claim 33:
 	Hyde et al., as modified, discloses the system of claim 32, wherein the controller is configured to output the control signal (550) to at least one deformer (520) coupled with the surface (515) to cause the at least one deformer to move the surface according to the motion.
With regards to claim 34:
 	Hyde et al., as modified, discloses the system of claim 32, further comprising:
 	at least one sensor (525) configured to detect one or more parameters of the fluid;
 	wherein the controller (540) is configured to generate the control signal (550) using the one or more parameters.
With regards to claim 35:
 	Hyde et al., as modified, discloses (refer to Hyde et al., FIG. 14) the system of claim 31, further comprising:
 	one or more structures (D1, D2) coupled with the surface, the one or more structures having a structure length scale corresponding to the streamwise length scale.
With regards to claim 36:
 	Hyde et al., as modified, discloses the system of claim 31, wherein the surface forms a portion of a moving body (see Hyde et al., FIG. 14 wherein the portion of moving body is the area where the actuators located).
With regards to claim 37:
 	Hyde et al., as modified, discloses the system of claim 31, wherein the surface forms a portion of a non-moving body (see Hyde et al., FIG. 14 wherein the portion of non-moving body is the area where the actuators not located) along which the fluid flows.
With regards to claim 38:
 	Hyde et al., as modified, discloses (see FIG. 7A-B, 8A-B of Hyde et al.) the system of claim 31, wherein the controller is configured to cause the motion of the surface in at least one of a streamwise direction or a spanwise direction relative to a direction of flow of the fluid.
With regards to claim 39:
 	Hyde et al., as modified, discloses (see Hyde et al., [0058], [0069]) the system of claim 31, wherein the controller is configured to cause the motion of the surface based on a turbulent eddy size of the fluid.
With regards to claim 40:
 	Hyde et al., as modified, discloses (see Hyde et al., [0058], [0069]) the system of claim 31, wherein the controller is configured to cause the motion to achieve a target value of surface drag of the fluid on the surface.

With regards to claim 60:
 	In making and/or using the modified system of Hyde et al., one would necessary perform a method for controlling drag caused by fluid flowing over material bodies, comprising:
 	identifying a convective time scale of at least one flow regime of a fluid flowing over a surface, the convective time scale having a duration of greater than about 10ŋ’ and less than about 10,000ŋ’, wherein ŋ’ is a viscous time scale of the at least one flow regime; and
 	causing at least one of (1) motion of at least a portion of the surface to modify fluid flow in the at least one flow regime of the fluid based on the convective time scale or (2) motion of the at least one flow regime based on the convective time scale.
With regards to claim 61:
 	Hyde et al., as modified, discloses (refer to Fig. 1 and 2 above) the method of claim 61, further comprising:
 	outputting a control signal (550) to cause at least the portion of the surface (515) to perform the motion corresponding to the convective time scale of the at least one flow regime.
With regards to claim 63:
 	Hyde et al., as modified, discloses the method of claim 62, wherein outputting the control signal includes outputting the control signal (550) to at least one deformer (520) coupled with the surface (515) to cause the at least one deformer to move the surface according to the motion.
With regards to claim 64:
 	Hyde et al., as modified, discloses the method of claim 63, further comprising:
 	detecting, by at least one sensor (525), one or more parameters of the fluid; and
 	generating the control signal (550) using the one or more parameters.

With regards to claim 65:
 	Hyde et al., as modified, discloses (refer to Hyde et al., FIG. 14) the method of claim 61, further comprising providing one or more structures (D1, D2) of the surface, the one or more structures having a structure length scale corresponding to a streamwise length scale of the at least one flow regime.
With regards to claim 66:
 	Hyde et al., as modified, discloses the method of claim 61, wherein the surface forms a portion of a moving body (see Hyde et al., FIG. 14 wherein the portion of moving body is the area where the actuators located).
With regards to claim 67:
 	Hyde et al., as modified, discloses the method of claim 61, wherein the surface forms a portion of a non-moving body (see Hyde et al., FIG. 14 wherein the portion of non-moving body is the area where the actuators not located) along which the fluid flows.
With regards to claim 68:
 	Hyde et al., as modified, discloses (see FIG. 7A-B, 8A-B of Hyde et al.) the method of claim 61, further comprising causing the motion of the surface in at least one of a streamwise direction or a spanwise direction relative to a direction of flow of the fluid.
With regards to claim 69:
 	Hyde et al., as modified, discloses (see Hyde et al., [0058], [0069]) the method of claim 61, further comprising causing the motion of the surface based on a turbulent eddy size of the fluid.


With regards to claim 70:
 	Hyde et al., as modified, discloses (see Hyde et al., [0058], [0069]) the method of claim 61, further comprising causing the motion to achieve a target value of surface drag of the fluid on the surface.
With regards to claim 71:
 	Hyde et al., as modified, discloses (refer to Fig.1 and 2 above) a system, comprising:
 	a surface (515) having a fluid flowing over the surface, the fluid including at least one flow regime having a convective time scale having a duration of greater than about 10ŋ’ and less than about 10,000 ŋ', wherein ŋ' is a viscous time scale of the at least one flow regime; and
 	a controller (540, 530, 550, 560, 570, 580 or 1590) that causes at least one of (1) motion of at least a portion of the surface to modify fluid flow in the at least one flow regime of the fluid based on the convective time scale or (2) motion of the at least one flow regime based on the convective time scale.
With regards to claim 72:
 	Hyde et al., as modified, discloses the system of claim 71, wherein the controller (540) is configured to output a control signal (550) to cause at least the portion of the surface (515) to perform the motion corresponding to the convective time scale of the at least one flow regime.
With regards to claim 73:
 	Hyde et al., as modified, discloses the system of claim 72, wherein the controller (540) is configured to output the control signal (550) to at least one deformer (520) coupled with the surface (515) to cause the at least one deformer to move the surface according to the motion.


With regards to claim 74:
 	Hyde et al., as modified, discloses the he system of claim 72, further comprising:
 	at least one sensor (525, or 1540, 1550, 1560) configured to detect one or more parameters of the fluid;
 	wherein the controller (540, or 1590) is configured to generate the control signal (550) using the one or more parameters.
With regards to claim 75:
 	Hyde et al., as modified, discloses (refer to Hyde et al., FIG. 14)  the system of claim 71, further comprising:
 	one or more structures (D1, D2) coupled with the surface, the one or more structures having a structure length scale corresponding to a streamwise length scale of the at least one flow regime.
With regards to claim 76:
 	Hyde et al., as modified, discloses the system of claim 71, wherein the surface forms a portion of a moving body (see Hyde et al., FIG. 14 wherein the portion of moving body is the area where the actuators located).
With regards to claim 77:
 	Hyde et al., as modified, discloses the system of claim 71, wherein the surface forms a portion of a non-moving body (see Hyde et al., FIG. 14 wherein the portion of non-moving body is the area where the actuators not located) along which the fluid flows.



With regards to claim 78:
 	Hyde et al., as modified, discloses (see FIG. 7A-B, 8A-B of Hyde et al.) the system of claim 71, wherein the controller is configured to cause the motion of the surface in at least one of a streamwise direction or a spanwise direction relative to a direction of flow of the fluid.
With regards to claim 79:
 	Hyde et al., as modified, discloses (see Hyde et al., [0058], [0069]) the system of claim 71, wherein the controller is configured to cause the motion of the surface based on a turbulent eddy size of the fluid.
With regards to claim 80:
 	Hyde et al., as modified, discloses (see Hyde et al., [0058], [0069]) the system of claim 71, wherein the controller is configured to cause the motion to achieve a target value of surface drag of the fluid on the surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753